Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the chip carrier further comprises a non-substrate lead at the front surface of the chip carrier and a lead electrically insulating material disposed over the non-substrate lead, wherein the non-substrate lead extends past the integrated circuit, and wherein the electrically conductive conformal layer extends at least partway over the lead electrically insulating material on the non-substrate lead, the electrically conductive conformal layer being electrically isolated from the non-substrate lead by the lead electrically insulating material.”, as recited in claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. 2007/0045829 A1, hereinafter refer to Jeong) in view of Ihara (U.S. 2012/0241942 A1, hereinafter refer to Ihara), Choi et al. (U.S. 2012/0171814 A1, hereinafter refer to Choi), and Eden et al. (U.S. 2002/0076851 A1, hereinafter refer to Eden).
Regarding Claim 1: Jeong discloses a semiconductor device (see Jeong, Figs.5a and 5f as shown below and ¶ [0003]), comprising:

    PNG
    media_image1.png
    121
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    554
    media_image2.png
    Greyscale

a chip carrier (110) including a substrate lead (118) located at a front surface of the chip carrier (110) (note: the Applicant argument that the substrate led 118 not equivalent to the claimed substrate lead is not persuasive because there is not special meaning given for the front surface of the chip carrier and substrate lead in the claimed disclosure; therefore, prior art chip carrier 110 and element 118 is functional equivalent to the clamed chip carrier and substrate lead) (see Jeong, Figs.5a and 5f as shown above);
a component (129) attached to the front surface of the chip carrier (110) (see Jeong, Figs.5a and 5f as shown above);
an electrically Insulating material (130) disposed on the component (129) (see Jeong, Figs.5a and 5f as shown above);
an integrated circuit (120) attached to the chip carrier (110) (see Jeong, Figs.5a and 5f as shown above), 
the front surface of the integrated circuit (120) facing the front surface of the chip carrier (110) (note: Jeong, teaches chip 120 flip bonded to substrate 110 through bump balls 121 (see ¶ [0074]). From the above statement ordinary skill in the art recognize that the chip 120 region where the bump balls 121 formed is known as a front surface/active surface of the chip), the substrate bond pad (121) facing and 118) (Jeong teaches the ball pads of the chip 120 serve as a chip component flip-bonded onto the substrate 110 via a plurality of bump balls 121 to electrically connect to the substrate 110. The conductive metal layer 140 is extended along an outer surface of the molded part 130 to electrically connect to the upper ground pad 118 of the substrate 110. This produces a ground path leading from the backside ground electrode 125, the conductive metal layer 140, the upper ground pad 118, the ground via structure 112a, and the metal connecting pad 114a. The bump balls 121 is connected to an upper end of the heat-releasing via structure 112 and the upper ground pad 118 is connected to an upper end of the ground via structure 112a. From the above statement, ordinary skill in the art recognize that the substrate bond pad (121) facing and electrically coupled to the substrate lead (118) through heat-releasing via structure 112 and metal connecting pad 114a) (see Jeong, Figs.5a and 5f as shown above, ¶ [0059], and ¶ [0076]- ¶ [0078]); and
an electrically conductive layer (140/125) disposed in direct contact with the semiconductor material of the back surface of the integrated circuit (120), the electrically conductive layer (140/125) extending onto the substrate lead (118) of the chip carrier (110), and extending at least partway over the electrically insulating material (130) disposed on the component (129), wherein the electrically conductive layer (140/125) makes electrical contact with the semiconductor material of the substrate (note: the claimed semiconductor material of the substrate is equivalent to the semiconductor material of the substrate of integrated circuit 120) by directly contacting the substrate lead (118) (note: from the highlighted statements, the ordinary skill in the art recognize that the electrically conductive conformal layer (140/125) makes electrical contact with the semiconductor material of the substrate by contacting the substrate lead (118) through the substrate bond pad (121), heat-releasing via structure 112, and metal connecting pad 114a) (see Jeong, Figs.5a and 5f as shown above,  ¶ [0059], and ¶ [0076]- ¶ [0078]).  
Jeong is silent explicitly disclosing wherein an electrically conductive layer disposed in direct contact with the semiconductor material of the back surface of the integrated circuit, wherein the electrically conductive layer makes electrical contact with the semiconductor material of the substrate by directly contacting the substrate lead.
Before effective filing date of the claimed invention the disclosed electrically conductive layer were known to be disposed in direct contact with the semiconductor material of the back surface of the integrated circuit and the electrically conductive layer to make electrical contact with the semiconductor material of the substrate by directly contacting the substrate lead in order to reduce the risk of emission of electromagnetic noise from the semiconductor element or incidence of electromagnetic noise from the outside to the semiconductor element.
For support see Ihara, which teaches wherein an electrically conductive layer (16a/15) disposed or in direct contact with the semiconductor material of the back surface of the integrated circuit (12), wherein the electrically conductive layer (16a/15) makes electrical contact with the semiconductor material of the substrate by directly contacting the substrate lead (11b) (see Ihara, Fig.1 as shown below and ¶ [0050]- ¶ [051]). 

    PNG
    media_image3.png
    312
    819
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jeong and Ihara to enable an electrically conductive conformal layer (16a/15) to be disposed or in direct contact with the semiconductor material of the back surface of the integrated circuit (12) and the electrically conductive conformal layer (16a/15) to make electrical contact with the semiconductor material of the substrate by directly contacting the substrate lead (11b) as taught by Ihara in order to reduce the risk of emission of electromagnetic noise from the semiconductor element or incidence of electromagnetic noise from the outside to the semiconductor element (see Ihara, Fig.1 as shown above and ¶ [0050]- ¶ [051]).
The combination of Jeong and Ihara is silent upon explicitly disclosing wherein electrically conductive layer is an electrically conductive conformal layer.
Before effective filing date of the claimed invention, the disclosed electrically conductive layer were known to be an electrically conductive conformal layer in order to effectively dissipate heat from the semiconductor chip.
For support see Choi, which teaches an integral layer of an electrically conductive conformal layer (403) disposed in direct contact with the semiconductor 200) (see Choi, Fig.3E as shown below, ¶ [0076], and ¶ [0080]).

    PNG
    media_image4.png
    348
    787
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jeong, Ihara, and Choi to replace the combination of Jeong and Ihara electrically conductive layer with Choi electrically conductive conformal layer known to lead to an electrically conductive conformal layer production, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were effectively dissipating heat from the semiconductor chip.
The combination of Jeong, Ihara, and Choi is silent upon explicitly disclosing wherein the integrated circuit comprising:
a substrate including semiconductor material, the semiconductor material extending to a back surface of the integrated circuit;
an interconnect region on the substrate, the interconnect region extending to a front surface of the integrated circuit;

a substrate bond pad located at the front surface of the integrated circuit, the substrate bond pad electrically coupled through the interconnect region to the semiconductor material.
Before effective filing date of the claimed invention the disclosed integrated circuit were known to comprise an interconnect region on the substrate, the interconnect region extending to a front surface of the integrated circuit;
a plurality of n-channel metal oxide semiconductor (NMOS) transistors located within the integrated circuit and a plurality of p-channel metal oxide semiconductor (PMOS) transistors located within the integrated circuit; and
a substrate bond pad located at the front surface of the integrated circuit in order to obtain a CMOS integrated circuits.
For support see Eden, which teaches wherein the integrated circuit (52) (see Eden, Figs.13 and 5 as shown below, ¶ [0042]- ¶ [0043], and ¶ [0100]- ¶ [0107]) comprising:

    PNG
    media_image5.png
    288
    800
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    265
    728
    media_image6.png
    Greyscale

a substrate (56) including semiconductor material, the semiconductor material extending to a back surface of the integrated circuit (52) (see Eden, Figs.13 and 5 as shown above, ¶ [0042]- ¶ [0043], and ¶ [0100]- ¶ [0107]);
an interconnect region (173) on the substrate (56), the interconnect region (173) extending to a front surface of the integrated circuit (52) (see Eden, Figs.13 and 5 as shown above, ¶ [0042]- ¶ [0043], and ¶ [0100]- ¶ [0107]);
an n-channel metal oxide semiconductor (NMOS) transistor located within the integrated circuit (52) or p-channel metal oxide semiconductor (PMOS) transistor located within the integrated circuit (52) (see Eden, Figs.13 and 5 as shown above, ¶ [0042]- ¶ [0043], and ¶ [0100]- ¶ [0107]); and
a substrate bond pad (160/162) located at the front surface of the integrated circuit (52), the front surface of the integrated circuit (52) facing the front surface of the chip carrier (73), the substrate bond pad (160/162/S/D) electrically coupled through the interconnect region (173) to the semiconductor material (see Eden, Figs.13 and 5 as shown above, ¶ [0042]- ¶ [0043], and ¶ [0100]- ¶ [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jeong, Ihara, 52) to comprise a substrate (56) including semiconductor material, the semiconductor material extending to a back surface of the integrated circuit (52);
an interconnect region (173) on the substrate (56), the interconnect region (173) extending to a front surface of the integrated circuit (52);
an n-channel metal oxide semiconductor (NMOS) transistor located within the integrated circuit (52) or p-channel metal oxide semiconductor (PMOS) transistor located within the integrated circuit (52); and
a substrate bond pad (160/162) located at the front surface of the integrated circuit (52) as taught by Eden in order to obtain a CMOS integrated circuits (see Eden, Figs.13 and 5 as shown above, ¶ [0042]- ¶ [0043], and ¶ [0100]- ¶ [0107]).
Hence, it would have been obvious to one of ordinary skill in the art to replace the combination of Jeong, Ihara, and Choi integrated circuit with Eden integrated circuit 52 known to result the claimed structure, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Regarding Claim 2: Jeong as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Jeong, Ihara, Choi, and Eden further teaches wherein the substrate bond pad (ball pads (not illustrated)/11a) is electrically coupled to the substrate lead (118/11b) through a bump bond (121/11d) (note: chip 120 has a plurality of ball pads (not illustrated) arrayed on an underside surface thereof at a predetermined gap. The ball pads of the chip 120 serve as a chip component flip-bonded onto the substrate 110 via a plurality of bump balls 121 to electrically connect to the substrate 110. The conductive metal layer 140 is extended along an outer surface of the molded part 130 to electrically connect to the upper ground pad 118 of the substrate 110) (see Ihara, Fig.1 as shown above and see Jeong, Figs.5a and 5f as shown above, ¶ [0048]- ¶ [0059], and ¶ [0074]- ¶ [0076]). 
Regarding Claim 3: Jeong as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Jeong, Ihara, Choi, and Eden further teaches wherein an underfill material (124) disposed around a perimeter of the integrated circuit (120), the underfill material (124) also being disposed between the integrated circuit (120) and the chip carrier (110), the underfill material being electrically insulating (see Jeong, Figs.5a and 5f as shown above and ¶ [0079]).
Regarding Claim 4: Jeong as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Jeong, Ihara, Choi, and Eden is silent upon explicitly disclosing wherein the electrically conductive conformal layer having a thickness of 200 nanometers to 5 microns (about 1 microns to 50 microns) (see Choi, Fig.3E as shown below, ¶ [0076], and ¶ [0080]);
wherein the electrically conductive conformal layer (140) comprises aluminum having a predetermined thickness (see Jeong, Figs.5a and 5f as shown above and ¶ [0066]).
The combination of Jeong, Ihara, Choi, and Eden teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of the electrically conductive conformal layer through routine experimentation 
Regarding Claim 5: Jeong as modified teaches a semiconductor device as set forth in claim 4 as above. The combination of Jeong, Ihara, Choi, and Eden further teaches wherein the electrically conductive conformal layer (140) further comprises an adhesion layer between the aluminum (140) and the back surface of the integrated circuit (120) (see Jeong, Figs.5a and 5f as shown above, ¶ [0054], and ¶ [0066]).
Regarding Claim 6: Jeong as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Jeong, Ihara, Choi, and Eden further teaches wherein the electrically insulating material (130) on the component (120), comprises epoxy (see Jeong, Figs.5a and 5f as shown above and ¶ [0054]). 
Regarding Claim 8: Jeong as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Jeong, Ihara, Choi, and Eden further teaches wherein the NMOS transistors and the PMOS transistors are disposed in logic gates (see Eden, Figs.13 and 5 as shown above, ¶ [0042]- ¶ [0043], and ¶ [0100]- ¶ [0107]).
Regarding Claim 10: Jeong as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Jeong, Ihara, Choi, and Eden further teaches wherein the semiconductor material at the back surface of the integrated circuit .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. 2007/0045829 A1, hereinafter refer to Jeong), Ihara (U.S. 2012/0241942 A1, hereinafter refer to Ihara), Choi et al. (U.S. 2012/0171814 A1, hereinafter refer to Choi), and Eden et al. (U.S. 2002/0076851 A1, hereinafter refer to Eden) as applied to claim 1 above, and further in view of Kim et al. (U.S. 2012/0241941 A1, hereinafter refer to Kim).
Regarding Claim 7: Jeong as modified teaches a semiconductor device as applied to claim 1 above. The combination of Jeong, Ihara, Choi, and Eden further teaches wherein the component (129) is a passive device (see Jeong, Figs.5a and 5f as shown above and ¶ [0059]); however, the combination of Jeong and Eden is silent upon explicitly defining the passive device wherein the component is a capacitor.
Before effective filing date of the claimed invention the disclosed passive device were known as a capacitor.
For support see Kim, which teaches wherein the component (152) is a capacitor (see Kim, Fig.4x and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jeong, Ihara, Choi, Eden, and Kim in order to recognize that the Jeong passive component 129 as a capacitor.  
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/BITEW A DINKE/Primary Examiner, Art Unit 2896